Citation Nr: 1022519	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-36 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for rheumatoid 
arthritis (RA).  

2.  Entitlement to service connection for bronchial asthma.  

3.  Entitlement to service connection for bilateral knee 
arthritis.  

4.  Entitlement to a disability rating in excess of 10 
percent for rheumatic fever, inactive, with heart involvement 
of the aortic and mitral valves.  

5.  Entitlement to a total disability rating for individual 
unemployability due to service-connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to June 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (ROs) in Washington, 
District of Columbia, and Cleveland, Ohio.  This matter was 
remanded in August 2009.  A review of the record shows that 
the RO has complied with all remand instructions to the 
extent possible with regard to the RA, asthma, and rheumatic 
fever issues.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of service connection for bilateral knee arthritis 
and entitlement to a total disability rating for compensation 
based on individual unemployability are REMANDED to the RO 
via the Appeals Management Center in Washington, DC.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have RA.  

2.  Asthma was not manifested during service or for many 
years after service.

3.  The Veteran's rheumatic heart disease is not manifested 
by workload of greater than 5 METs but not greater than 7 
METs resulting in dyspnea, fatigue, angina, dizziness, or 
syncope; and there is no evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray.  




CONCLUSIONS OF LAW

1.  RA was not incurred in or aggravated by the Veteran's 
active service, nor may in-service incurrence be presumed.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  Asthma was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2009).

3.  The criteria for an evaluation in excess of 10 percent 
for rheumatic fever have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 
7000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the Veteran 
dated in November 2006 with regard to the asthma issue and 
rheumatic fever issue, and by way of a letter from the RO to 
the Veteran dated in September 2009 with regard to the 
rheumatoid arthritis issue.  The Board notes that the 
September 2009 letter was not issued to the Veteran prior to 
the initial adjudication of his claim, but any timing defects 
were cured by supplemental statements of the case issued in 
January 2010 and February 2010.  See Prickett v. Nicholson, 
20 Vet. App. 370 (2006).  In any event, to the extent it 
could be argued that there was a notice or timing error, the 
Board finds that the Veteran has been afforded a meaningful 
opportunity to participate in the adjudication of his claim 
and he has not been prejudiced in this regard.  Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).

In November 2006 and July 2009, the Veteran was provided with 
notice of the types of evidence necessary to establish a 
disability rating and the type of evidence necessary to 
establish an effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Despite initial inadequate notice 
provided to the appellant, the Board finds no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby). 

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The evidence of record also contains several 
reports of VA examinations.  The examination reports obtained 
are fully adequate and contain sufficient information to 
decide the issues on appeal.  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The Veteran has not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and has not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  To the extent that VA has failed to 
fulfill any duty to notify and assist the appellant, the 
Board finds such error to be harmless error that would not 
reasonably affect the outcome of the appellant's claim.  
Therefore, the Board finds that the duties to notify and duty 
to assist have been satisfied and will proceed to the merits 
of the Veteran's appeal.  

Service Connection Criteria

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as arthritis, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Rheumatoid Arthritis 

Factual Background & Analysis

Service treatment records dated in April 1955 reflect that 
the Veteran complained of migratory polyarthritis.  A Report 
of Medical Examination dated in June 1955 for separation 
purposes reflects that the Veteran was clinically evaluated 
as normal.  

February 2001 treatment records from Dr. E.V.P., Jr. reflect 
that the Veteran was assessed with severe symptomatic 
osteoarthritis.  

Private treatment records from Fort Washington Hospital dated 
in October 2002 reflect that the Veteran underwent right 
total knee arthroplasty and was diagnosed with end stage 
degenerative arthritis of the right and left knees.  

November 2002 treatment records from Dr. E.V.P., Jr. reflect 
that the Veteran was assessed with severe osteoarthritis.  

A letter from Dr. A.C.B. dated in April 2003 reflects that 
Dr. A.C.B. stated that the Veteran was diagnosed with 
arthritis during service.  

Treatment records from Dr. E.V.P., Jr. dated in August 2003 
reflect that Dr. E.V.P., Jr. assessed status post successful 
right total knee replacement.  

Treatment records from Dr. R.D.B. dated in August 2006 
reflect that the Veteran underwent total left knee 
replacement.  

The Veteran underwent a VA examination in March 2007.  The 
examiner opined that it is less likely than not that the 
arthritis in the knees was a direct result of rheumatic fever 
which the Veteran incurred in service in 1955.  

The Veteran underwent another VA examination in November 
2009.  He reported onset of arthritis in 1955.  Following 
physical examination, the examiner noted that the Veteran did 
not have RA.  The examiner stated that x-ray findings 
revealed only osteoarthritis.  The examiner noted that the 
Veteran did not satisfy the diagnostic criteria of the 
American College of Rheumatology which require 4 of 7 
criteria to be met in order to diagnose RA.  The examiner 
noted that the Veteran did not have rheumatoid nodules, 
rheumatoid factor was negative, the Veteran did not have 
characteristic x-ray findings of RA in any joints, and the 
physical examination of all joints in which he claimed to 
have arthritis is inconsistent with RA.   

At this point, the Board observes that the November 2009 VA 
examination report reflects that the Veteran does not 
currently have RA.  The Veteran's service treatment records 
reflect complaints of migratory polyarthritis.  However, 
based on the objective findings in the November 2009 VA 
examination, there is no current diagnosis of RA.  The 
Veteran has otherwise not identified or submitted any medical 
evidence which reflects current RA.  As such, in the absence 
of proof of a present disability, there can be no valid claim 
of service connection.  See Brammer, supra.  As there is no 
evidence of a current disability, it is unnecessary for the 
Board to reach the question of etiology of the claimed RA.  

The Board has considered the Veteran's own lay statements to 
the effect that RA was due to service.  However, the Veteran 
is not competent to provide a medical nexus opinion between 
RA and an injury, disease, or event of service origin.  
Where, as here, the determinative issue involves a question 
of a medical nexus or medical causation, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that RA is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  There is not such a state 
of approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).  



Asthma

Factual Background & Analysis

Service treatment records dated in March 1954 reflect that 
the Veteran was treated for an episode of asthmatic 
bronchitis.  A Report of Medical Examination dated in June 
1955 for separation purposes reflects that the Veteran was 
clinically evaluated as normal.  

On VA examination in August 1955, the Veteran reported one 
attack of asthma in 1953.  He stated that he got a little 
wheezy at night if the weather was damp, but it caused no 
difficulty.  He had no complaints at present and physical 
findings were normal.  The diagnoses included history of 
bronchial asthma.

VA outpatient treatment records dated in September 1959 
reflect that the Veteran was diagnosed with bronchial asthma.  

The Veteran underwent a VA examination in November 2009.  He 
reported a severe asthma attack during service.  The examiner 
noted that the claims file noted a 1954 diagnosis of 
"bronchitis."  The treatment note was partly illegible due 
to poor handwriting, but it seems that ephedrine was 
prescribed.  The examiner noted that bronchitis is not 
synonamous with asthma.  The examiner was unable to ascribe 
the etiology of the current obstructive disease to the 
episode of bronchitis in 1954.  The examiner reasoned that no 
active duty medical treatment notes specifically provided a 
diagnosis of asthma.  The examiner went on to note that it is 
unclear whether the in-service bronchitis was a manifestation 
of asthma or bronchospasm, or simply manifestations of a 
bronchitic infection due to an upper respiratory virus or 
bacterial infection.  

The Board has considered the Veteran's statements.  However, 
despite the Veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that current asthma 
is etiologically related to service or any incident therein.  
Although medical evidence clearly demonstrates a current 
diagnosis of obstructive disease, such post-service findings 
fail to establish any relationship between the current 
disability and service.  The November 2009 VA examiner could 
not state with confidence that a relationship exists between 
current obstructive disease and the episode of bronchitis in 
1954.  When a medical examiner concludes that he or she is 
unable to provide a nexus opinion without speculation, and 
sufficiently explains the reasons for this inability, this 
alone does not make the medical opinion inadequate.  Jones v. 
Shinseki, --- Vet. App. ----, No. 07-3060 (Mar. 25, 2010); 
see Fagan v. Shinseki, 573 F.3d. 1282 Fed Cir. 2009; Roberts 
v. West, 13 Vet. App. 185, 189 (1999).  If the question of 
etiology cannot be determined without resorting to 
speculation, then it has not been proven to the level of 
equipoise.  See Chotta. V. Peake, 22 Vet. App. 80,86 (2008) 
38 C.F.R. Section 3.102; (Board may not award benefits when 
the award would be based upon pure speculation).  Whether a 
medical examination is adequate is a finding of fact that the 
Court reviews under the "clearly erroneous" standard.  
D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  While the 
examiner indicated that an etiology opinion was not possible 
without resort to speculation, the medical opinion 
constitutes a medical conclusion that is sufficient and 
probative because it is based on all available facts and data 
and clearly indicates what facts could not be determined.  
See Jones.

Accordingly, the Board finds that there is a preponderance of 
the evidence against the Veteran's claim of service 
connection for asthma.  Consequently, the benefit-of-the-
doubt-rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Rheumatic Fever

Criteria & Analysis

The Veteran has claimed entitlement to an increased rating 
for rheumatic fever, inactive, with heart involvement of the 
aortic and mitral valves.  The Veteran's rheumatic fever is 
currently assigned a 10 percent disability rating effective 
December 15, 1958 under Diagnostic Code 7000.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

For rating diseases of the heart, one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.  When the level of METs 
at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for rating, and a laboratory 
determination of METs by exercise testing cannot be done for 
medical reasons, an estimation by a medical examiner of the 
level of activity (expressed in METs and supported by 
specific examples, such as slow stair climbing or shoveling 
snow) that results in dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  38 C.F.R. § 4.104, Note 2. 

Diagnostic Code 7000 provides ratings for valvular heart 
disease (including rheumatic heart disease).  Rheumatic heart 
disease resulting in workload of greater than 7 METs but not 
greater than 10 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; when continuous medication is 
required, is rated 10 percent disabling.  Rheumatic heart 
disease resulting in workload of greater than 5 METs but not 
greater than 7 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, is 
rated 30 percent disabling.  38 C.F.R. § 4.104.  

An echocardiographic report from Dr. A.C.B. dated in May 2006 
reflects that no gross abnormalities could be detected.  The 
left ventricle appeared to be of normal thickness and 
contracted relatively well.  The ejection fraction appeared 
to be at least 50 percent.  There was evidence of decreased 
compliance of the left ventricle.  

The Veteran underwent a VA examination in March 2007.  The 
examiner estimated that, prior to being confined to a 
wheelchair, the Veteran's MET level was reduced to 5 or 6 
METS due to a combination of asthma and obesity along with 
his cardiovascular status.  The examiner noted difficulty 
separating the symptoms of dyspnea from the Veteran's 
cardiovascular status.  The examiner stated that the 
Veteran's asthma apparently is much more symptomatic than the 
cardiovascular problem.  

An echocardiographic report from Dr. A.C.B. dated in February 
2009 reflects that the chamber dimensions and valvular 
leaflets were normal.  The left ventricle was near the upper 
limits of normal in thickness.  There was slight paradoxical 
motion of the interventricular septum.  The remainder of the 
ventricle appeared to contract relatively well.  The ejection 
fraction was approximately 50 percent.  There was evidence of 
trace mitral and tricuspid regurgitation.  There was also 
trace to mild aortic regurgitation.  Flow pattern across the 
mitral valve was compatible with decreased compliance of the 
left ventricle.  

The Veteran underwent another VA examination in November 
2009.  Given the Veteran's significant joint problems, 
weight, and symptoms of bronchospasm, an exercise test could 
not be performed.  Following physical examination, the 
Veteran was able to exercise at a level of at least 5 METs.  
He daily lifted weights, and his limitations in weightlifting 
were due to his chronic pulmonary disease and joint pains, 
not due to cardiac symptoms.  The examiner found no evidence 
of heart valve damage secondary to acute rheumatic fever.  
The examiner opined that there is no evidence of persistent, 
permanent heart valve damage dating from the single episode 
of acute rheumatic fever in service.  The examiner noted that 
the February 2009 echocardiogram did not demonstrate any 
cardiac valve abnormalities diagnostic of rheumatic valvular 
disease.  Therefore, the examiner reasoned that no etiologic 
connection can be made between the episode of acute rheumatic 
fever in service and the current cardiac disorders.  

Based on a careful review of all of the evidence of record, 
the Board finds that an evaluation in excess of 10 percent 
for rheumatic fever is not warranted inasmuch as the evidence 
of record does not contain any evidence of cardiac 
hypertrophy or dilatation, or alternatively evidence of 
dyspnea, fatigue, angina, dizziness, or syncope as a result 
of a workload of greater than 5 METs but not greater than 7 
METs.  The March 2007 examiner indicated that METs levels 
were reduced to 5 or 6 METs due to a combination of 
nonservice connected asthma and obesity along with his 
cardiovascular status.  Most recently, the November 2009 VA 
examiner noted that the Veteran was able to exercise at a 
level of at least 5 METs and his limitations were not due to 
cardiac symptoms.  Therefore, an evaluation in excess of 10 
percent for rheumatic fever is not warranted.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (2009).

The Board has also considered whether higher ratings are 
warranted on an extra-schedular basis.  The Court has 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the Veteran's disability picture requires 
the assignment of an extraschedular rating.

The Veteran's symptoms cause impairment that is contemplated 
by the rating criteria.  Here, the rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.


ORDER

Service connection for rheumatoid arthritis is not warranted.

Service connection for bronchial asthma is not warranted.  

An evaluation in excess of 10 percent for rheumatic fever, 
inactive, with heart involvement of the aortic and mitral 
valves, is not warranted.  


REMAND

In the August 2009 remand, the RO was instructed to provide 
the Veteran with a VA examination to determine whether the 
bilateral knee osteoarthritis was related to service.  The 
Veteran was provided with a VA examination in November 2009, 
however, no opinion was provided with regard to whether the 
bilateral knee osteoarthritis was related to service.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a remand by the Board confers on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  The Court further indicated that it 
constitutes error on the part of the Board to fail to insure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, with respect to the Veteran's claim of entitlement 
to TDIU, the Board notes that this issue is inextricably 
intertwined with the issue being remanded.  See Babchak v. 
Principi, 3 Vet. App. 466 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded the 
appropriate VA examination to determine 
if bilateral knee arthritis is related 
to service.  The claims folder must be 
provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  Based on examination 
results and a review of the claims 
folder, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that any 
bilateral knee arthritis is 
etiologically related to his period of 
service.  Specifically, the examiner 
should determine (1) whether the 
Veteran has a current diagnosis of 
bilateral knee arthritis; (2) if so, 
whether there is a 50 percent or better 
probability that such bilateral knee 
arthritis is related to the Veteran's 
in-service rheumatic fever, or 
otherwise etiologically related to 
service; (3) and whether there is a 50 
percent or better probability that any 
current osteoarthritis is caused or 
aggravated by such rheumatic fever.  
The rationale for each opinion 
expressed must also be provided.  

2.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
a Supplemental Statement of the Case 
should be issued to the Veteran.  The 
requisite period of time for a response 
should be afforded.  Thereafter, the 
case should be returned to the Board 
for further appellate action, if 
otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


